           Case 3:19-cv-00030-TCB Document 28 Filed 02/26/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA

                                          :
James Strausbaugh,                        :
                                          :
                                          :
                    Plaintiff,            :
                                            Civil Action No.: 3:19-cv-00030-TCB
      v.                                  :
                                          :
USAA Savings Bank,                        :
                                                                                       (
                                          :
                                                                                       D
                    Defendant.            :
                                                                                       R
                                          :
                                                                                       H
                                          :

                           NOTICE OF SETTLEMENT

      NOTICE IS HEREBY GIVEN that the parties in the above-captioned case

have reached a settlement. The Plaintiff anticipates filing Stipulation of Dismissal

of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: February 26, 2020

                                       Respectfully submitted,

                                       By: /s/ Sergei Lemberg, Esq.
                                       Attorney Bar No.: 598666
                                       Attorney for Plaintiff
                                       LEMBERG LAW L.L.C.
                                       43 Danbury Road, Third Floor
                                       Wilton, CT 06897
                                       Telephone: (203) 653-2250 ext. 5500
Case 3:19-cv-00030-TCB Document 28 Filed 02/26/20 Page 2 of 3




                           Facsimile: (203) 653-3424
                           Email: slemberg@lemberglaw.com




                             2
        Case 3:19-cv-00030-TCB Document 28 Filed 02/26/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on February 26, 2020, a true and correct copy of the
foregoing Notice of Settlement was served electronically by the U.S. District Court
Northern District of Georgia Electronic Document Filing System (ECF) and that
the document is available on the ECF system.

                                      By /s/ Sergei Lemberg

                                             Sergei Lemberg
